PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Harney, Patrick S
Application No. 16/845,013
Filed: 9 Apr 2020
For: SECURE DELIVERY AND BUSINESS SYSTEM AND METHOD

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(e) filed May 6, 2022, requesting acceptance of an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of the prior-filed nonprovisional application listed on the concurrently-filed Application Data Sheet (ADS).

The petition is GRANTED.

If the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) is presented after the time period provided by 37 CFR 1.78(d)(3), the claim under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional application may be accepted if the reference required by 37 CFR 1.78(d)(2) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of a prior-filed application must be accompanied by:

(1)	The reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) to the prior-filed application, unless previously submitted. The reference must be included in an application data sheet (§ 1.76(b)(5));

(2)	The petition fee as set forth in § 1.17(m); and

(3)	A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 CFR 1.78 was filed on January 18, 2022, along with a corrected/updated ADS, the petition fee, and the required statement of unintentional delay. This petition was dismissed in a decision mailed on April 25, 2022, which indicated that requirement (1) had not yet been satisfied due improper markings on the ADS. 

With this renewed petition, petitioner has supplied a corrected/updated ADS in compliance with 37 CFR 1.76, and the required statement of unintentional delay.1

Therefore, as the renewed petition satisfies all the above requirements, the claim under 35 U.S.C. 120 for the benefit of the prior-filed nonprovisional application is accepted as being unintentionally delayed.

Applicant is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior-filed application because the petition requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP §211.01 et. seq.) have been met. This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP § 211.05.

A corrected Filing Receipt, which includes the benefit claim to the prior-filed application, has been prepared in accordance with this decision and was mailed on September 2, 2022.

This application is being forwarded to Technology Center Art Unit 3649.

Questions concerning this matter may be directed to the undersigned at (571) 270-7064.

/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 37 CFR 1.78(e)(3) requires a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. Since the statement appearing in the petition varies from the required language, the statement is being construed as the statement required by 37 CFR 1.78(e)(3). If this is not a correct reading of the statement appearing in the petition, petitioner should promptly notify the Office.